1                                                     United States District Judge Marsha J. Pechman

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
     CHARLES PHILIPPART,                    )
9
                                            ) CASE NO. 2:18-cv-1618
10                   Plaintiff,             )
                                            )
11            v.                            ) ORDER FOR EAJA FEES
                                            )
12   COMMISSIONER OF SOCIAL SECURITY,       )
                                            )
13                   Defendant.             )
         Defendant.                         )
14

15
            Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the
16
     total amount of $2,894.08 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), shall
17
     be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
18
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
19

20   subject to any offset allowed under the Department of the Treasury’s Offset Program, then the

21   check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.

22          Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be
23   mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,
24
     Washington 98101.
25



      ORDER FOR EAJA FEES
      [No. 2:18-cv-1618] - 1
1    Dated this _24th_ day of _July_, 2019.

2
                                                     ___________________________
3

4

5                                             A
                                              Marsha J. Pechman
6                                             United States Senior District Judge
7

8    Presented by:

9
     S/AMY M. GILBROUGH____________
10   AMY M. GILBROUGH
     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      ORDER FOR EAJA FEES
      [No. 2:18-cv-1618] - 2
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                               Halpern & Oliver, PLLC
                                               1800 Cooper Pt. Road SW, Bldg. 19
     ORDER FOR EAJA FEES, COSTS AND EXPENSES   Olympia, WA 98502
     [«F494»] - 3                              (360) 753-8055
